Citation Nr: 1647087	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  16-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an ear disability manifested by earaches.

3.  Entitlement to an evaluation in excess of 10 percent for chronic lumbar strain.

4.  Entitlement to an increased (compensable) evaluation for bilateral hearing loss.

5.  Entitlement to an evaluation in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Army service from December 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Following certification of the claim to the Board, the Veteran submitted additional VA medical evidence relevant to his claim for service connection for an acquired psychiatric disability, to include PTSD.  That additional evidence was not accompanied by a waiver of the Veteran's right to have that evidence reviewed by the RO prior to appellate review.  However, as the decision to award service connection for an acquired psychiatric disability is favorable to the Veteran, it would be adverse to the Veteran's interest to Remand the claim for consideration of this evidence by the RO prior to the Board's review.  

The claim of entitlement to service connection for an ear disability manifested by earaches, and the claim of entitlement to an evaluation in excess of 10 percent for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims file is wholly electronic.



FINDINGS OF FACT

1.  The Veteran has provided historical records which support his contention that the unit to which he was assigned was stationed near the demilitarized zone (DMZ) in Korea during a period when there were attempts by the enemy to breach the DMZ, and there is no record which appears inconsistent with that contention.  

2.  The medical evidence establishes that the Veteran has an acquired psychiatric disability which is at least as likely as not related to the Veteran's service. 

3.  The 10 percent evaluation assigned for the Veteran's service-connected tinnitus is the maximum rating authorized, and the Veteran has not identified any disability factor due to tinnitus which is not encompassed in the schedular evaluation.

4.  The Veteran's service-connected hearing loss is no worse than level II severity in either ear, and a compensable evaluation is not warranted under the rating schedule for hearing loss at that level.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, to include PTSD or an anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  The criteria for a compensable evaluation for service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for an evaluation in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015); Smith v Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD seeks higher disability ratings for hearing loss and tinnitus.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the claim for service connection for PTSD is granted, no further discussion of the duty to notify or assist is required as to that claim.  The Veteran was advised of the criteria for substantiating claims for increased ratings in June 2012.  The Veteran acknowledged receipt of the letter.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for an increased rating.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Veteran's service treatment records were associated with the electronic record prior to the submission of the claims for increased ratings addressed in this decision.  The Veteran was afforded VA examination of his hearing in October 2012.  VA clinical records are associated with the electronic record, including audiologic records dated through September 2014, when new hearing aids were programmed and dispensed, together with later VA clinical records reflecting no complaints of changes in the Veteran's hearing.  

The Veteran has not identified any private provider of audiologic care.  Records of private providers of medical care identified by the Veteran who provided private care have been obtained.  VA has sought all identified non-VA records, and can do no more.

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.
1.  Claim for service connection for an acquired psychiatric disability

The Veteran's personnel records are largely illegible.  It is difficult to decipher where the Veteran was stationed, what the Veteran's assigned military occupational specialty was during each of his assignments, or what his assigned unit was.  However, the personnel records include at least one legible notation that the Veteran was stationed in Korea during a period when he was outside the United States.  Clinical records include at least six legible notations showing that the Veteran was assigned to Headquarters Company (HqCo), 2nd Battle Group, 12th Cavalry, 1st Cavalry Division, at an APO (Army Post Office) address designated as APO 24.  It is verifiable that an APO 24 address was assigned for mail for forces stationed in Korea.

Those notations show that the Veteran was stationed with a unit at APO 24 from March 1962 to September 1962.  See, e.g., undated Form EA 6, Medical Platoon, Headquarters Company, 2nd Battle Group 12th Cavalry, 1st Cavalry Division, providing medical clearance for emergency leave, showing the Veteran's organization as 2BG12thCavHQCo APO24; Health Record, Abstract of Service, DD Form 735, station and organization HQ Co 2/12th Cav, Medical and Dental Activity "DC 12th Cav" from March 1962 to September 1962.  

His records reflect that he was a medic; he has stated that he was also assigned to motor transportation and guard duties.  These statements are credible.

The RO determined that there was insufficient information to corroborate the Veteran's assertion that he served in South Korea near the DMZ, since he received no award for Korea service and there is no notation that he served near the DMZ.  However, the RO did not request historical information 2nd Battle Group or the 12th Cavalry Battalion, or the 1st Cavalry Division for the time period at issue.

The Veteran submitted information showing that the 2nd Battle Group, 12th Cavalry, was assigned to the 1st Cavalry Division while he was stationed in South Korea.  The Veteran's official records are consistent with this assertion.  The Veteran contends that the 1st Cavalry Division was stationed at the DMZ.  The Board notes that historical information generally available establishes that the 1st Cavalry Division took the 38th parallel during the Korean War, and that it was stationed in South Korea and continued to maintain the line immediately adjacent to the DMZ following the truce that ended the Korean conflict.  There is no evidence of record which contradicts the historical information submitted by the Veteran.  

VA outpatient treatment records reflect that the Veteran sought evaluation for certain symptoms, including difficulty sleeping, in 2011.  The examiner who conducted September 2012 PTSD examination concluded that the Veteran suffered from generalized anxiety, and that the stressors described by the Veteran, including the threat of terrorist attacks while stationed near the DMZ in South Korea, were sufficient to cause the generalized anxiety disorder, even though some criteria for a diagnosis of PTSD were not met.  The RO determined that it was unable to corroborate any stressor, and noted that the record did not establish that the Veteran was in combat or subject to hostile military action.  

VA outpatient clinical records dated in June 2013, but not addressed in the April 2016 Statement of the Case, reflect VA therapy to assist the Veteran to cope with anxiety, and reflect that the Veteran was unable to tolerate medications prescribed for anxiety.  Clinical records in 2014 reflect continued attempts to treat the Veteran's anxiety, without success.  The VA provider who treated the Veteran in May 2016 indicated that the criteria for PTSD and for major depressive disorder (MDD) were met, and that the Veteran's PTSD and/or MDD are related to his service in Korea.  

VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The DSM-V criteria are applicable to appeals certified to the Board after August 14, 2014.  In this case, the claim for service connection for an acquired psychiatric disorder, to include PTSD, was not certified to the Board until May 2016.  See May 2016 Certification of Appeal.  Therefore, the DSM-V criteria apply. 

In order to establish service connection for an acquired psychiatric disorder such as PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service. 38 C.F.R. § 3.304(f)(3).  

For VA purposes, fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, the Veteran has described a number of stressors from his service in South Korea in 1962.  In particular, he described fear of attempts by North Korea to infiltrate through the DMZ and attack troops stationed near the DMZ.  He also recalled being in fear when he was taken to a nearby village to treat a civilian.  

The Veteran has stated that he was stationed near the DMZ, but the RO determined that it is not possible to determine where the Veteran was stationed based on the available records.  The Veteran, who is competent to state where he was stationed, has stated he was near the DMZ.  The circumstances of the Veteran's service must be presumed consistent with the stressors described, as there is no evidence that the Veteran was stationed at a location removed from the DMZ.  Moreover, it is known that hostile forces continued to attempt to infiltrate South Korea through the DMZ for many years after the Korean conflict officially ended and the DMZ was established.  It is a verifiable historical fact that troops stationed near the DMZ were subject to attacks for many years after the Veteran was stationed in Korea in 1962.  

While examiners differed as to the diagnosis appropriate to the Veteran's symptoms, all examiners and providers concluded that the Veteran's symptoms were related to the events of his military service.  These opinions are all favorable to the Veteran's claim for service connection for an acquired psychiatric disorder.  

Thus, it is concluded that the evidence is in favor of the claim when reasonable doubt in resolved in the Veteran's favor.  Service connection for an acquired psychiatric disability may be granted.

Claims for increased ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.   

Claim for a compensable evaluation for bilateral hearing loss

Historically, the Veteran was granted service connection for bilateral hearing loss in January 2011, and a noncompensable evaluation was assigned.  In a May 2012, the Veteran contended that his hearing loss should be compensable.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

Puretone threshold average as used for rating is the sum of puretone thresholds at 1000, 2000, 3000, 4000 Hertz divided by four.  The speech discrimination results are obtained through administration of the Maryland CNC test.  38 C.F.R. § 4.85.

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85.  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Then, Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designation assigned for hearing impairment of one ear with the Roman numeral designation assigned for the other ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Provisions applicable where service connection is in effect for only one ear are not applicable in this case, since service connection has been awarded for bilateral hearing loss. 

There are two provisions under 38 C.F.R. § 4.86 for evaluating exceptional patterns of hearing impairment.  No exceptional pattern is present in this case.  Therefore, no further discussion of provisions for exceptional patterns is required. 

November 2010 VA audiologic treatment records disclose that the Veteran's hearing thresholds varied from 30 decibels (dB) to 70 dB on testing at tones from 1000 Hertz (Hz) to 4000 Hz.  His average hearing loss was 51.25 in the right ear and 51 in the left ear.  Speech reception threshold was 88 percent in the right ear and 92 percent in the left ear.  This shows level II hearing in the right ear and level I hearing in the left ear. 

At December 2010 VA audiologic examination, the Veteran had an average hearing loss of 51.25 dB in the right ear and an average loss of 48.75 dB in the left.  His speech discrimination was 92 percent in each ear.  This represents level I hearing in each ear.

At VA examination conducted in October 2012, the examiner concluded that the Veteran had an average hearing loss of 52 dB in the right ear and 49 dB in the left ear, averaged as specified by regulation.  The Veteran had 96 percent word recognition in each ear.  These findings result in designation of a level I hearing loss in the right ear and a level I hearing loss in the left ear.  Table VI, 38 C.F.R. § 4.85.  Mechanical application of the rating schedule shows that a level I impairment in each ear is noncompensable.  Table VII.  

VA treatment notes dated in August 2014 reflect that the Veteran's hearing thresholds varied from 35 decibels (dB) to 65 dB on testing at tones from 1000 Hertz (Hz) to 4000 Hz.  The average was 51.25 in each ear.  The Veteran had 92 percent word recognition in the right ear and 88 percent in the left ear.  This would be level I hearing in the right ear and level II hearing in the left ear.  The provider commented that there was "no change in hearing compared to previous exams."  The Board notes that the slight changes in the work recognition scores would result in word recognition scores would change the Veteran's numeric designation for at least one ear from a level I designation to a level II designation, but this change does not affect the noncompensable evaluation assigned for the bilateral hearing loss.  

In particular, the Board notes that a compensable evaluation is not warranted for hearing loss until the hearing loss in the better ear reaches level III designation and the hearing in the other ear reaches a level IV designation.  Alternatively, if the hearing in the better ear reaches a level II designation, the hearing acuity in the other ear must warrant a level V designation to warrant a compensable evaluation.  The preponderance of the evidence establishes that the Veteran does not meet or approximate the criteria for a compensable evaluation at any time during the pendency of this appeal.

The Board acknowledges that VA providers have recommended that the Veteran use hearing amplification and that the Veteran has been provided with hearing aids by VA.  However, the Rating Schedule does not provide a compensable evaluation solely because a hearing loss is considered sufficient to warrant use of a hearing aid.  

VA's current Rating Schedule requires a significant degree of hearing loss, measured by audiometric testing, before a compensable evaluation may be assigned.  The Veteran does not contend that his hearing has worsened significantly since his hearing aids were provided in 2014, and the recent VA clinical records are adverse to such a finding.  

Neither the Board nor the Court of Appeals for Veterans Claims has the power to change the criteria for hearing loss evaluation.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.'  38 U.S.C. § 7252(b).  That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.").

Extraschedular evaluation for hearing loss 

The Board has considered whether referral for consideration of an extraschedular rating is required.  38 C.F.R. § 3.321(b).  As noted above, such referral is required if the criteria for the rating in effect for a service-connected disability fail to contemplate or encompass all social and occupational impairment resulting from the service-connected disability.  Thun v. Peake, supra.

In this case, the rating criteria provide criteria for higher (compensable) evaluations for hearing loss disability, based on audiometric evaluation of the impairment due to hearing loss disability.  The Veteran has not identified any unusual features of disability due to decreased hearing.  He has not identified that his hearing loss has any unusual effect on his activities of daily living or on his social or recreational activities, other than the need to wear hearing aids.  The medical evidence does not provide any finding, symptom, or impairment due to hearing loss other than symptoms contemplated in the rating schedule. 

The Veteran does not contend that hearing loss has resulted in hospitalization or presents an unusual disability picture or symptoms.  Referral for consideration of an extraschedular rating for hearing loss is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The AOJ will have an opportunity to consider this basis for an extraschedular rating during the process of adjudicating the additional claim for which appeal has been perfected, addressed in the Remand below.  However, at this time, the Board finds no evidence that the Veteran's hearing loss disability raises any exceptional circumstance which warrants consideration of an extraschedular rating for hearing loss on this basis.  

Entitlement to an increased (compensable) evaluation for tinnitus

Effective in 2003, the provisions of 38 C.F.R. § 4.87 provide that recurrent tinnitus warrants a 10 percent evaluation.  Only a single evaluation is to be assigned for recurrent tinnitus no matter whether the sound is perceived in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260. 

Historically, the Veteran was granted service connection for tinnitus in January 2011.  In September 2012, the Veteran sought an increased evaluation.  The 10 percent evaluation assigned in this case is the maximum schedular evaluation available for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  There is no legal basis upon which to award a schedular evaluation in excess of 10 percent. 

A schedular evaluation in excess of 10 percent for tinnitus is not authorized under the law and regulations governing Veterans' benefits.  The appeal for a higher rating must be denied.

The Board has also considered whether Remand of the claim for an initial rating in excess of 10 percent for tinnitus for review of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran has not raised any contention that he has symptoms of tinnitus other than bilateral ringing in the ears.  That symptom is contemplated in the schedular evaluation.  The evidence does not show that the Veteran's service-connected tinnitus interfered with his employment prior to retirement, nor does the evidence show any effect on the Veteran's current activities of daily living, outside the ringing in the ears contemplated by the schedular criteria.  Therefore, assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected tinnitus is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

The claim for service connection for an acquired psychiatric disability is granted.  The appeal is allowed to this extent.

The appeal for a compensable evaluation for bilateral hearing loss disability is denied.

The appeal for an evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran was last afforded VA examination in 2012.  More recent VA clinical records reflect that additional diagnostic examinations of the back have been ordered, that the Veteran has requested referral for chiropractic treatment, and that the Veteran has received private physical therapy.  These records support the Veteran's general contention that his back disability has increased in severity during the pendency of this appeal.  The records associated with the electronic file should be updated, and the Veteran should be afforded contemporaneous examination.  

None of the Veteran's service treatment records, including the October 1962 separation examination, disclose that the Veteran was treated for a Eustachian tube dysfunction or had scarred tympanic membranes.  However, the Veteran did self-report that he had occasional sinusitis and frontal headaches.

Private clinical records associated with the claims file reflect that a diagnosis of Eustachian tube dysfunction was noted in 2013.  The provider also noted that the Veteran had scarred tympanic membranes.  Unfortunately, the records of the Veteran's private treatment of Eustachian tube dysfunction in 2013 are incomplete, so it is not possible to determine what the record would show about when that diagnosis arose.  The VA audiologic examinations of record do not include notations reflecting assessment of the tympanic membranes or the Eustachian tubes.  The Board finds that further development of the Veteran's complaint of chronic earaches following service is required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review VA clinical records since April 2014, and associate any VA clinical records from 2012 to the present, including radiology records, chiropractic records, physical therapy records, and examinations of the Veteran's ears, with the electronic records on Virtual VA or VBMS, if not already of record.  

2.  Provide the Veteran another opportunity to identify any pertinent non-VA (private) medical records and pertinent non-clinical records relevant to the claims remaining on appeal.  In particular, the Veteran should be asked to identify and authorize release to VA of chiropractic reocrds and physical therapy records, including from York Physical Therapy, records of diagnosis or treatment of Eustachian tube dysfunction, and any private clinical records from 1962 to the present relating the history underlying scarred tympanic membranes.  The Veteran should be afforded the opportunity to authorize release of any relevant private (non-VA) hospital or emergency records during and since 2013.  If any requested outstanding records for which authorization has been provided cannot be obtained, the Veteran should be notified of such.

3.  Request medical review of the records pertaining to the Veteran's complaints of earaches and diagnosed Eustachian tube dysfunction and scarred tympanic membranes.  If necessary to determine the etiology and onset of an ear disorder manifested by earaches (excluding hearing loss or tinnitus), afford the Veteran examination of the ears.  For each diagnosed ear disorder (excluding hearing loss or tinnitus), request an opinion as to whether the ear disorder may be manifested by earaches when in an airplane, and, if so, whether it is at least as likely as not (probability of at least 50 percent) that the ear disorder manifested by earaches had its onset during or was aggravated during or is otherwise etiologically due to the Veteran's period of active service.

4.  Schedule the Veteran for an appropriate VA examination of the back for purposes of his claim for an evaluation in excess of 10 percent for back disability.  

The VBMS and Virtual VA electronic claims folders must be made available for any examiner to review, and the examiner should confirm this review was completed.  The examiner should describe the functional impairment caused by the service-connected back disability addressed in this appeal, including with and without weight-bearing, as appropriate.  The examiner should describe the types of tasks that are limited or precluded by the service-connected back disability.  If the severity of the back disability has changed (increase or decrease) during the pendency of the appeal, already nearing five years at the time of this Remand, the examiner should, to the extent possible, provide references to the clinical reocrds showing such an increase or decrease in severity of the back disability, the examiner should state whether the Veteran requires assistive devices or personal assistance, and the date of onset of such requirement(s).  

The examiner should describe the degree of interference with ordinary activities, including the capacity for ordinary activities generally consistent with employment (such as the ability to put on and remove clothing, endurance for ambulation, stooping, using an assistive device, and the like).  

5.  Then, the AOJ should readjudicate the appealed claims.  If a benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


